Exhibit 10.40

AMENDED AND RESTATED

EMPLOYMENT AGREEMENT

This AMENDED AND RESTATED EMPLOYMENT AGREEMENT (the “Agreement”) between Kindred
Healthcare Operating, Inc., a Delaware corporation (the “Company”), David A.
Causby (the “Executive”) and, solely for the purpose of Sections 4, 5 and 7,
Kindred Healthcare, Inc., a Delaware corporation (“Parent”), is made on February
1, 2015, with the intent that it be effective as of and only upon the date of
consummation of the merger (the “Merger”) contemplated by the Agreement and Plan
of Merger among Gentiva Health Services, Inc. (“Gentiva”), Parent and Kindred
Healthcare Development 2, Inc., dated October 9, 2014 (the “Merger Agreement”
and such date of consummation of the Merger, the “Effective Date”). This
Agreement amends and restates and is intended to replace in its entirety that
certain Employment Agreement between the Company, the Executive and Parent dated
as of November 5, 2014.

W I T N E S S E T H:

WHEREAS, the Company, a wholly-owned subsidiary of Parent, desires to employ the
Executive as of and following the Effective Date and desires to memorialize the
terms and conditions of such employment in this Agreement;

WHEREAS, the Executive Compensation Committee of the Board of Directors of the
Parent has determined that it is in the best interests of the Company and Parent
to enter into this Agreement;

NOW, THEREFORE, in consideration of the premises and the respective covenants
and agreements contained herein, and intending to be legally bound hereby, the
Company and Executive agree as follows:

1.      Employment. The Company hereby agrees to employ Executive and Executive
hereby agrees to be employed by the Company on the terms and conditions herein
set forth. The initial term of this Agreement shall be for a one-year period
commencing on the Effective Date.  The term shall be automatically extended by
one additional day for each day beyond the Effective Date that the Executive
remains employed by the Company until such time as the Company elects to cease
such extension by giving written notice of such election to the Executive (the
“Term”).  In such event, the Agreement shall terminate on the first anniversary
of the effective date of such election notice.

2.      Duties.  Executive is engaged by the Company as Executive Vice President
and President of Kindred at Home. The Executive, in carrying out his duties
under this Agreement, shall report directly to the Chief Executive Officer of
the Company (the “CEO”) for not less than the first twenty-four (24) months of
the Term.

3.      Extent of Services.  Executive, subject to the direction and control of
the CEO and the Board of Directors of Parent (the “Board”), shall have the power
and authority commensurate with his executive status and necessary to perform
his duties hereunder.  During the Term, Executive shall devote his entire
working time, attention, labor, skill and energies to the business of the
Company, and shall not, without the consent of the Company, be actively engaged
in any other business activity, whether or not such business activity is pursued
for gain, profit or other pecuniary advantage.

4.      Compensation. As compensation for services hereunder rendered, Executive
shall receive during the Term:

(a)     A base salary (“Base Salary”) of $550,000 per year payable in equal
installments in accordance with the Company’s normal payroll
procedures.  Executive may receive increases in his Base Salary from time to
time, as approved by the Board.

(b)     In addition to Base Salary, Executive shall be entitled to receive
bonuses and other incentive compensation as the Board may approve from time to
time, including participation in the Company’s annual short-term incentive
compensation plan and long-term incentive compensation plan, in accordance with
the terms and conditions of such plans as may be in effect from time to time,
subject to the following:  

(1)      For 2015, the Executive’s target bonus under the short-term incentive
plan shall be 60% of Base Salary and his maximum bonus under the short-term
incentive plan shall be 101.25% of Base Salary;

(2)      For 2015, the Executive’s target bonus under the long-term incentive
plan shall be 50% of Base Salary and his maximum bonus under the long-term
incentive plan shall be 100% of Base Salary.

(c)     During the one-year period immediately following the Effective Date,
Executive shall be eligible to receive the following performance-based cash
bonus awards (each a “Performance Bonus”) based on the achievement of specific
performance metrics to be determined by the Board or its designee: (i) a bonus
of $500,000 for leadership of a successful integration of Gentiva into Parent;
(ii) a bonus of $250,000 for achievement of one-year synergies expected to be
achieved in

1

--------------------------------------------------------------------------------

connection with the Merger; and (iii) a bonus of $250,000 for attainment of 2015
Gentiva budget targets. Each Performance Bonus shall be paid to Executive within
sixty (60) days of the one-year anniversary of the Effective Date; provided
Executive is actively employed by the Company through the one-year anniversary
of the Effective Date.  

(d)      In consideration for the provisions relating to non-competition,
non-solicitation and confidentiality set forth in Sections 12, 13 and 14 of this
Agreement, upon the Effective Date, Executive shall be entitled to a one-time,
non-refundable lump-sum cash payment of One Million Dollars ($1,000,000) which
shall be paid by the Company within thirty (30) days following the Effective
Date. Kindred Healthcare, Inc. hereby guarantees the Company’s obligation to pay
Executive this One Million Dollar ($1,000,000) payment, and in the event the
Company fails to pay within thirty (30) days of the Effective Date, Kindred
Healthcare, Inc. shall make the payment to Executive within five (5) business
days.  

(e)      At a meeting of the Board, to take place on or prior to the Effective
Date, the CEO will recommend to the Executive Compensation Committee that the
Executive Compensation Committee make a one-time grant to Executive of 135,940
restricted stock units of Kindred Healthcare, Inc., with such grant to be
effective on the Effective Date, which shall be governed by the terms and
conditions of the applicable equity plan of the Company and the award agreement
related thereto, a form of which is attached as Exhibit A hereto (the “RSU Award
Agreement”).

(f)      The grant of the restricted stock units contemplated in Section 4(e)
shall be in lieu of any treatment of Executive’s In-the-Money Options (as
defined in the Merger Agreement) and Performance Cash Awards (as defined in the
Merger Agreement) contemplated under the Merger Agreement and, for the avoidance
of doubt, all unvested In-the-Money Options and Performance Cash Awards held by
Executive as of the Effective Date shall be cancelled.

(g)     Each Company Restricted Share Award (as defined in the Merger Agreement)
held by Executive as of immediately prior to the consummation of the Merger
shall be treated in accordance with Section 2.01(e) of the Merger Agreement,
provided that, notwithstanding Section 2.01(e) of the Merger Agreement to the
contrary, the Parent Restricted Cash Award and the Parent Restricted Share Award
(as such terms are defined in the Merger Agreement) received by Executive in
connection therewith shall be subject to immediate, automatic, and full
accelerated vesting without any further action by any party in the event
Executive’s employment with the Company is terminated (i) by the Company for any
reason (including Cause), (ii) by the Executive for Good Reason, or (iii) by
reason of Executive’s death or Disability. In furtherance of the foregoing, the
parties acknowledge and agree that Executive’s Company Restricted Share Awards
collectively consist of 73,800 shares of restricted stock of Gentiva, and that
as the result of the operation of this Section 4(g) and Section 2.01(e) of the
Merger Agreement, Executive shall receive 18,966 shares of Parent Common Stock
(as defined in the Merger Agreement) as the collective Parent Restricted Share
Award and $1,070,111.50 as the total Parent Restricted Cash Award.

5.       Benefits.  

(a)      Executive shall be entitled to participate in any and all pension
benefit, welfare benefit (including, without limitation, medical, dental,
disability and group life insurance coverages) and fringe benefit plans from
time to time in effect for officers of the Company and its affiliates.

(b)      Executive shall be entitled to participate in such bonus, stock option,
or other incentive compensation plans of the Company and its affiliates in
effect from time to time for officers of the Company.  At the next regularly
scheduled meeting of the Board following the Effective Date, the CEO will
recommend to the Executive Compensation Committee that the Executive
Compensation Committee make a grant of an equity stock award to Executive with a
grant date fair value, as reasonably determined by the Executive Compensation
Committee, of 150% of Base Salary, which shall be in the form of fifty percent
(50%) restricted stock units and fifty percent (50%) performance stock units
that will, in each case, be subject to the terms and conditions (including,
without limitation, vesting) of the Kindred Healthcare, Inc. 2011 Stock
Incentive Plan, Amended and Restated, and the applicable award agreement related
thereto. Subject to share availability, following the first anniversary of the
Effective Date, the Company will recommend to the Executive Compensation
Committee that Executive receive annual equity grants based on market total
direct compensation, internal pay equity and individual performance.

(c)      Executive shall be entitled to paid time off each year, subject to the
Company’s policies as in effect from time to time for the Company’s executive
officers (except that for calendar year 2015 the Executive shall be entitled to
receive paid holidays and paid time off in accordance with Gentiva’s 2015
policies regarding paid holidays and paid time off). Executive shall schedule
the timing of such vacations in a reasonable manner. Executive also may be
entitled to such other leave, with or without compensation, as shall be mutually
agreed by the Company and Executive.

(d)      Executive may incur reasonable expenses for promoting the Company’s
business, including expenses for entertainment, travel and similar items.  The
Company shall reimburse Executive for all such reasonable expenses in accordance
with the Company’s reimbursement policies and procedures, as may be in effect
from time to time.

(e)      Executive shall not be required to relocate his permanent residence to
Louisville, Kentucky unless Executive agrees to do so.  Executive’s refusal to
relocate his permanent resident to Louisville, Kentucky shall not be grounds for
a “For Cause” termination.  In the event Executive agrees to relocate his
permanent residence to Louisville, Kentucky and the

2

--------------------------------------------------------------------------------

Company desires that Executive relocate, the Company shall reimburse all
reasonable travel and relocation expenses incurred by Executive in accordance
with the Company’s Vice President Relocation Policy. The material terms of any
such relocation shall be discussed prior to the beginning of the relocation
process. In the event Executive voluntarily terminates his employment with the
Company without Good Reason within one year from the Effective Date, Executive
will reimburse the Company for the pro rata amount of Executive’s relocation
expenses and other amounts paid under the Company’s Vice President Relocation
Policy or this Section 5(e).

(f)      As soon as reasonably practicable following the first anniversary of
the Effective Date and subject to Executive remaining an active employee of the
Company through such date, Executive and the Company will enter into the
Company’s standard form of Change in Control Severance Agreement (the “Change in
Control Severance Agreement”) as then in effect.

6.       Termination of Employment.

(a)      Death or Disability.  Executive’s employment shall terminate
automatically upon Executive’s death during the Term.  If the Company determines
in good faith that the Disability of Executive has occurred during the Term
(pursuant to the definition of Disability set forth below) it may give to
Executive written notice of its intention to terminate Executive's
employment.  In such event, Executive’s employment with the Company shall
terminate effective on the thirtieth (30th) day after receipt of such notice by
Executive (the “Disability Effective Date”), provided that, within the thirty
(30) days after such receipt, Executive shall not have returned to full-time
performance of Executive’s duties. For purposes of this Agreement, “Disability”
shall mean Executive’s absence from his full-time duties hereunder for a period
of ninety (90) days due to disability as defined in the Company’s long-term
disability plan as in effect from time to time.

(b)      Cause.  The Company may terminate Executive’s employment during the
Term for Cause.  For purposes of this Agreement, “Cause” shall mean the
Executive’s (i) conviction of or plea of nolo contendere to a crime involving
moral turpitude; or (ii) willful and material breach by Executive of his duties
and responsibilities, which is committed in bad faith or without reasonable
belief that such breaching conduct is in the best interests of the Company and
its affiliates, but with respect to (ii) only if the Board adopts a resolution
by a vote of at least seventy-five percent (75%) of its members so finding after
giving the Executive and his attorney an opportunity to be heard by the Board
and a reasonable opportunity of not less than thirty (30) days to remedy or
correct the purported breaching conduct. Any act, or failure to act, based upon
authority given pursuant to a resolution duly adopted by the Board or based upon
advice of counsel for the Company shall be conclusively presumed to be done, or
omitted to be done, by Executive in good faith and in the best interests of the
Company.

(c)      Good Reason. Executive’s employment may be terminated during the Term
by Executive for Good Reason.  “Good Reason” shall exist upon the occurrence,
without Executive’s express written consent, of any of the following events:

(i)      a material adverse change in Executive’s authority, duties or
responsibilities (including, without limitation, the Company assigning to
Executive duties of a substantially nonexecutive or nonmanagerial nature) (other
than any such change directly attributable to the fact that the Company is no
longer publicly owned); provided, however, that in no event shall any
requirement that Executive report directly to the Company’s Chief Operating
Officer rather than directly to the Company’s CEO following the expiration of
the first twenty four (24) months of the Term constitute Good Reason for
purposes of this Agreement or otherwise;

(ii)      the Company shall materially reduce the Base Salary set forth in
Section 4(a) hereof or Executive’s annual bonus opportunity set forth in Section
4(b) hereof;

(iii)      other than as provided in Section 5(e) with respect to the relocation
to Louisville, Kentucky, the Company shall require Executive to relocate
Executive’s principal business office more than 30 miles from its location on
the Effective Date; or

(iv)      a material breach by the Company of Section 5(a) or Section 9(c) of
this Agreement.

For purposes of this Agreement, “Good Reason” shall not exist until after
Executive has given the Company notice of the applicable event within ninety
(90) days of the initial occurrence of such event and which is not remedied
within thirty (30) days after receipt of written notice from Executive
specifically delineating such claimed event and setting forth Executive's
intention to terminate employment if not remedied; provided, that if the
specified event cannot reasonably be remedied within such thirty (30) day period
and the Company commences reasonable steps within such thirty (30) day period to
remedy such event and diligently continues such steps thereafter until a remedy
is effected, such event shall not constitute “Good Reason” provided that such
event is remedied within sixty (60) days after receipt of such written notice.

(d)      Notice of Termination.  Any termination by the Company for Cause, or by
Executive for Good Reason, shall be communicated by Notice of Termination given
in accordance with this Agreement.  For purposes of this Agreement, a “Notice of
Termination” means a written notice which (i) indicates the specific termination
provision in this Agreement relied upon, (ii) sets forth in reasonable detail
the facts and circumstances claimed to provide a basis for termination of
Executive’s employment under the provision so indicated and (iii) specifies the
intended termination date (which date, in the

3

--------------------------------------------------------------------------------

case of a termination for Good Reason, shall be not more than thirty days after
the giving of such notice).  The failure by Executive or the Company to set
forth in the Notice of Termination any fact or circumstance which contributes to
a showing of Good Reason or Cause shall not waive any right of Executive or the
Company, respectively, hereunder or preclude Executive or the Company,
respectively, from asserting such fact or circumstance in enforcing Executive’s
or the Company’s rights hereunder.

(e)      Date of Termination.  “Date of Termination” means (i) if Executive’s
employment is terminated by the Company for Cause, or by Executive for Good
Reason, the later of the date specified in the Notice of Termination or the date
that is one day after the last day of any applicable cure period, (ii) if
Executive’s employment is terminated by the Company other than for Cause or
Disability, or Executive resigns without Good Reason, the Date of Termination
shall be the date on which the Company or Executive notified Executive or the
Company, respectively, of such termination and (iii) if Executive’s employment
is terminated by reason of death or Disability, the Date of Termination shall be
the date of death of Executive or the Disability Effective Date, as the case may
be.

7.      Obligations of the Company Upon Termination.  Following any termination
of Executive’s employment hereunder, the Company shall pay Executive his Base
Salary through the Date of Termination, any unreimbursed business expenses,
accrued but unused vacation time,  and any amounts owed to Executive pursuant to
the terms and conditions of the benefit plans and programs of the Company at the
time such payments are due.  In addition, subject to Section 7(e) hereof and the
conditions set forth below, Executive shall be entitled to the following
additional payments:

(a)      Death or Disability.  If, during the Term, Executive’s employment shall
terminate by reason of Executive’s death or Disability, the Company shall pay to
Executive (or his designated beneficiary or estate, as the case may be) the
prorated portion of any Target Bonus (as defined below) Executive would have
received for the year of termination of employment.  Such amount shall be paid
on the date when such amounts would otherwise have been payable to the Executive
if Executive’s employment with the Company had not terminated as determined in
accordance with the terms and conditions of the applicable short-term incentive
plan of the Company.

For purposes of this Agreement: “Target Bonus” shall mean the full amount of the
targeted annual short-term incentive bonus that would be payable to the
Executive, assuming the targeted performance criteria on which such annual
short-term incentive bonus is based were deemed to be satisfied, in respect of
services for the calendar year in which the date in question occurs.

(b)      Termination Other Than For Cause or Resignation For Good Reason on or
after the First Anniversary of the Effective Date.  If, on or after the first
anniversary of the Effective Date and prior to the expiration of the Term, the
Company shall terminate Executive’s employment other than for Cause (but not for
death or Disability), or the Executive shall terminate his employment for Good
Reason:

(1)      Within fourteen (14) days following Executive’s Date of Termination,
the Company shall pay to Executive a cash severance payment in an amount equal
to 1.5 times the sum of the Executive’s Base Salary and Target Bonus as of the
Date of Termination.

(2)      For a period of eighteen (18) months following the Date of Termination
(the “Benefit Continuation Period”), the Executive shall be treated as if he had
continued to be an Executive for all purposes under the Company’s health
insurance plan and dental insurance plan; or if the Executive is prohibited from
participating in such plans, the Company shall otherwise provide such
benefits.  Executive shall be responsible for any employee contributions for
such insurance coverage.  For purposes of clarification, the portion of the
premiums in respect of such insurance plans for which Executive and Company are
responsible, respectively, shall be the same as the portion for which the
Executive and Company are responsible, respectively, immediately prior to the
Date of Termination.  Following the Benefit Continuation Period, the Executive
shall be entitled to receive continuation coverage under Part 6 of Title I or
ERISA (“COBRA Benefits”) by treating the end of this period as the applicable
qualifying event (i.e., as a termination of employment) for purposes of ERISA
Section 603(2)) and with the concurrent loss of coverage occurring on the same
date, to the extent allowed by applicable law.

(3)      For the Benefit Continuation Period, Company shall maintain in force,
at its expense, the Executive’s life insurance in effect under the Company’s
voluntary life insurance benefit plan as of the Date of Termination. Executive
shall be responsible for any employee contributions for such insurance
coverage.  For purposes of clarification, the portion of the premiums in respect
of such voluntary life insurance for which Executive and Company are
responsible, respectively, shall be the same as the portion for which Company
and Executive are responsible, respectively, immediately prior to the Date of
Termination.

(4)      For the Benefit Continuation Period, the Company shall provide
short-term and long-term disability insurance benefits to Executive equivalent
to the coverage that the Executive would have had if he had remained employed
under the disability insurance plans applicable to Executive on the Date of
Termination.  Executive shall be responsible for any employee contributions for
such insurance coverage. Should Executive become disabled

4

--------------------------------------------------------------------------------

during such period, Executive shall be entitled to receive such benefits, and
for such duration, as the applicable plan provides.  For purposes of
clarification, the portion of the premiums in respect of such short-term and
long-term disability benefits for which Executive and Company are responsible,
respectively, shall be the same as the portion for which Executive and Company
are responsible, respectively, immediately prior to the Date of Termination.

(5)      Within fifteen (15) days after the Date of Termination, the Company
shall pay to Executive a cash payment in an amount, if any, necessary to
compensate Executive for the Executive's unvested interests under the Company's
retirement savings plan which are forfeited by Executive in connection with the
termination of Executive's employment.

(6)      Company may adopt such amendments to its executive benefit plans, if
any, as are necessary to effectuate the provisions of this Agreement.

(7)      Any outstanding unvested stock options, stock performance units or
similar equity awards (other than restricted stock awards) held by Executive on
the Date of Termination shall continue to vest in accordance with their original
terms (including any related performance measures) for the duration of the
Benefit Continuation Period as if Executive had remained an employee of the
Company through the end of such period and any such stock option, stock
performance unit or other equity award (other than restricted stock awards) that
has not vested as of the conclusion of such Benefit Continuation Period  shall
be immediately cancelled and forfeited as of such date.  In addition, Executive
shall have the right to continue to exercise any outstanding vested stock
options held by Executive during the Benefit Continuation Period; provided that
in no event shall Executive be entitled to exercise any such option beyond the
original expiration date of such option.  Except as otherwise expressly provided
pursuant to Section 4(g) hereof or the RSU Award Agreement, any outstanding
restricted stock award held by Executive as of the Date of Termination that
would have vested during the Benefit Continuation Period had Executive remained
an employee of the Company through the end of such period shall be immediately
vested as of the Date of Termination and any restricted stock award that would
not have vested as of the conclusion of such period shall be immediately
cancelled and forfeited as of such date.

(8)      Notwithstanding anything in this Agreement to the contrary, in no event
shall the provision of in-kind benefits pursuant to this Section 7 during any
taxable year of Executive affect the provision of in-kind benefits pursuant to
this Section 7 in any other taxable year of Executive.

(c)      Cause; Other than for Good Reason; Without Cause or for Good Reason
before the First Anniversary of the Effective Date.  If Executive’s employment
shall be terminated by the Company for Cause anytime or without Cause before the
first anniversary of the Effective Date or Executive terminates employment
without Good Reason (and other than due to such Executive’s death) anytime or
for Good Reason before the first anniversary of the Effective Date, in each
case, during the Term, then the severance provisions of Section 7(b) shall not
apply and this Agreement shall terminate without further additional obligations
to Executive under this Agreement (except as otherwise expressly provided
pursuant to Section 4(g) hereof or the RSU Award Agreement).

(d)      Death after Termination.  In the event of the death of Executive during
the period Executive is receiving payments pursuant to this Agreement,
Executive’s designated beneficiary shall be entitled to receive the balance of
the payments; or in the event of no designated beneficiary, the remaining
payments shall be made to Executive’s estate.

(e)      General Release of Claims.  Notwithstanding anything herein to the
contrary, all amounts payable pursuant to this Section 7 are subject to the
condition that Executive has delivered to the Company an executed copy of an
irrevocable general release of claims in a form satisfactory to the Company
within the sixty (60) day period immediately following the Executive’s
separation from service (the “Release Period”).  Any payment that otherwise
would be made prior to Executive’s delivery of such executed release pursuant to
this Section 7 shall be paid on the first business day following the conclusion
of the Release Period; provided that in-kind benefits provided pursuant to
subsections (b)(2), (3) and (4) of this Section 7 shall continue in effect after
separation from service pending the execution and delivery of such release for a
period not to exceed sixty (60) days; provided further that if such release is
not executed and delivered within such sixty (60) day period, Executive shall
reimburse the Company for the full cost of coverage during such period.

(f)      Six Month Delay for Specified Employees.  Notwithstanding anything
herein to the contrary, if at the time of Executive’s separation from service
Executive is a “specified employee” as defined in Section 409A of the Internal
Revenue Code of 1986, as amended and the regulations promulgated thereunder (the
“Code”) and the deferral of the payment payable pursuant to Section 7(b)(1) is
necessary in order to prevent any accelerated or additional tax under Section
409A of the Code, then the payment to which Executive would otherwise be
entitled during the first six (6) months following his separation from service
shall be deferred and accumulated (without any reduction in such payment
ultimately paid to Executive) for a period of six (6) months from the date of
separation from service and paid in a lump sum on the first day of the seventh
(7th) month following such separation from service (or, if earlier, the date of
Executive’s death), together with interest during such period at a rate computed
by adding 2.00% to the Prime Rate as published in the Money Rates section of the
Wall Street Journal, or other equivalent publication if the Wall Street Journal
no longer publishes such information, on the first

5

--------------------------------------------------------------------------------

publication date of the Wall Street Journal or equivalent publication after the
date of Executive’s separation from service (provided that if more than one such
Prime Rate is published on any given day, the highest of such published rates
shall be used).

8.      Disputes.  Any dispute or controversy arising under, out of, or in
connection with this Agreement shall, at the election and upon written demand of
either party, be finally determined and settled by binding arbitration in the
City of Louisville, Kentucky, in accordance with the Labor Arbitration rules and
procedures of the American Arbitration Association, and judgment upon the award
may be entered in any court having jurisdiction thereof.  The Company shall pay
all costs of the arbitration and all reasonable attorneys’ and accountants’ fees
of the Executive in connection therewith, including any litigation to enforce
any arbitration award, as such costs and attorneys’ and accountants’ fees are
incurred.

9.      Successors.

(a)      This Agreement is personal to Executive and without the prior written
consent of the Company shall not be assignable by Executive otherwise than by
will or the laws of descent and distribution.  This Agreement shall inure to the
benefit of and be enforceable by Executive’s legal representatives.

(b)      This Agreement shall inure to the benefit of and be binding upon the
Company and its successors and assigns.

(c)      The Company shall require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company, or any business of the Company for which
Executive’s services are principally performed, to assume expressly and agree to
perform this Agreement in the same manner and to the same extent that the
Company would be required to perform it if no such succession had taken
place.  As used this Agreement, “Company” shall mean the Company as hereinbefore
defined and any successor to its business and/or assets as aforesaid which
assumes and agrees to perform this Agreement by operation of law, or otherwise.

10.      Other Severance Benefits.  Executive hereby agrees that in
consideration for the payments to be received under Section 7(b) of this
Agreement, Executive waives any and all rights to any payments or benefits under
any severance plans or arrangements of the Company or their respective
affiliates that specifically provide for severance payments, other than the
Change in Control Severance Agreement to be executed pursuant to Section 5(f)
hereof between the Company and Executive (if ultimately executed); provided that
any payments payable to Executive under Section 7(b) hereof shall be offset by
any payments payable under the Change in Control Severance Agreement. Subject to
the remaining provisions of this Section 10, effective as of the Effective Date,
the Executive hereby waives any and all rights to any payments or benefits under
any employment agreement, change in control agreement, severance agreement, plan
or other arrangement between the Executive and Gentiva existing prior to the
Effective Date, including, but not limited to, the Severance Agreement between
Executive and Gentiva, dated March 25, 2011 and the Change in Control Agreement
between Executive and Gentiva, dated February 26, 2014 (collectively, the
“Gentiva Payments and Benefits”).  Notwithstanding any provision of this
Agreement to the contrary, the effectiveness of Executive’s waiver of his rights
to the Gentiva Payments and Benefits is subject to the condition that, on or
before the Effective Date, the Executive Compensation Committee shall have
granted to Executive the restricted stock units described in Section 4(e) above.
If this condition has not been fulfilled by the Effective Date, then Executive
shall have the option to (i) waive such condition in a writing delivered to the
Company, or (ii) rescind this Agreement pursuant to a writing delivered to the
Company, in which event this Agreement shall, automatically and without any
further action of the parties, be rescinded and become null and void (except for
this sentence, which shall survive and be enforceable), the parties shall be
restored to the status quo as it existed prior to the execution of the
Agreement, Executive shall not have waived any of his rights to receive any of
the Gentiva Payments and Benefits, and Executive shall continue to be fully
entitled to receive all of such Gentiva Payments and Benefits.

11.      Withholding.  All payments to be made to Executive hereunder will be
subject to all applicable required withholding of taxes.

12.      Non-Competition.  The provisions of this Section 12 and any related
provisions shall survive termination of this Agreement and/or Executive’s
employment with the Company and do not supersede, but are in addition to and not
in lieu of, any other agreements signed by Executive concerning non-competition,
confidentiality, solicitation of employees, or trade secrets. Executive
acknowledges and agrees that these provisions are essential elements of the
consideration for the Company entering into this Agreement and agreeing to
employ Executive as described herein.

(a)      Non-Compete.  

(1)      During the Term and during the period beginning on the Date of
Termination and ending one (1) year thereafter (the “Non-Compete Period”), the
Executive shall not, without prior written approval of the Board, become an
officer, employee, agent, partner, or director of, or provide any services or
advice to or for or on behalf of, any business enterprise in substantial direct
competition (as defined in Section 12(a)(2)) with the Company.  The

6

--------------------------------------------------------------------------------

above constraint shall not prevent the Executive from making passive
investments, not to exceed five percent (5%) of the total equity value, in any
enterprise where Executive’s services or advice is not required or provided.  

(2)      For purposes of this Section 12(a), a business enterprise with which
the Executive becomes associated as an officer, employee, agent, partner, or
director of, or provide any services or advice to or for or on behalf of, shall
be considered in substantial direct competition with the Company if such entity
owns, operates or manages long-term acute care hospitals, nursing facilities,
inpatient rehabilitation hospitals, or provides contract rehabilitation therapy
services, home health services or hospice services within any state or country
where the Company or any of its direct or indirect subsidiaries or affiliates
has any such hospital or facility or provides any such services as of the Date
of Termination.

(3)      During the Executive’s employment with the Company and during the
Non-Compete Period, the Executive shall not, without prior written approval of
the Board, directly or indirectly, solicit, provide to, take away, or attempt to
take away or provide to any customer or solicited prospect of the Company or any
of its direct or indirect subsidiaries any business of a type which the Company
or such subsidiary provides or markets or which is in substantial direct
competition with any business then engaged in (or product or services marketed
or planned to be marketed) by the Company or any of its direct or indirect
subsidiaries; or induce or attempt to induce any such customer to reduce such
customer’s business with that business entity, or divert any such customer’s
business from the Company and its direct or indirect subsidiaries; or discuss
that subject with any such customer.

13.      Non-solicitation.  During the Term and the Non-Compete Period,
Executive shall not directly or indirectly, individually or on behalf of any
person other than the Company, aid or endeavor to solicit or induce any of the
Company’s or its affiliates’ employees to leave their employment with the
Company or such affiliates in order to accept employment with Executive or any
other person, corporation, limited liability company, partnership, sole
proprietorship or other entity; provided, however, that the foregoing shall not
restrict Executive or any other person from conducting general solicitations or
advertisements not directed specifically at employees of the Company or its
affiliates, or from employing any employee who responds to any such general
solicitation or advertisement or who otherwise initiates a request for
employment.  

14.      Confidential Information.  At no time shall Executive divulge, furnish
or make accessible to anyone any confidential or proprietary knowledge or
information about the Parent, Company or any of their affiliates including,
without limitation, any confidential or proprietary information concerning the
operations, plans or methods of the Company (except as required by law or order
of court or other governmental agency) or any of the employees, clients,
patients, customers or suppliers of the Parent or Company or any of their
affiliates.  For purposes of this Section 14, “confidential or proprietary
information” shall mean any information, whether in writing or disclosed orally
to Executive, which is not generally available to the public.

15.      Provisions Relating To Non-Competition, Non-Solicitation and
Confidentiality.  The provisions of Sections 12, 13 and 14 shall survive the
termination of Executive’s employment and this Agreement and shall not be
affected by any subsequent changes in employment terms, positions, duties,
responsibilities, authority, or employment termination, permitted or
contemplated by this Agreement.  To the extent that any restrictive covenant set
forth in Sections 12, 13 and 14 of this Agreement shall be determined to be
invalid or unenforceable such restrictive covenant shall be modified so that the
scope of the restrictive covenant is reduced only to the minimum extent
necessary to render the modified covenant valid, legal and enforceable as will
grant the Company the maximum protection and restrictions on the Executive’s
activities permitted by applicable law in such circumstances.  The Company shall
have the right to advise any prospective or then current employer of Executive
of the provisions of Sections 12, 13 and 14 without liability.  The Company’s
right to enforce the provisions of Sections 12, 13 and 14 shall not be affected
by the existence, or non-existence, of any other similar agreement for any other
executive, or by the Company’s failure to exercise any of its rights under
Sections 12, 13 and 14 or any other similar agreement or to have in effect a
similar agreement for any other employee.  Given the potential irreparable harm
to the Parent, Company or their affiliates, Executive expressly acknowledges and
agrees that Parent and Company shall have the right to seek injunctive relief, a
restraining order or such other equitable relief, including, but not limited to,
specific performance (without the requirement to post bond) to restrain any
breach or threatened breach of any provisions in Sections 12, 13 and 14 in
addition to pursuing all appropriate legal relief, including but not limited to
attorneys’ fees, costs, and damages. If the Company shall institute any action
or proceeding to enforce the provisions in Sections 12, 13 and 14, the Executive
hereby waives the claim or defense that the Company has an adequate remedy at
law and agrees not to assert in any such action or proceeding the claim or
defense that the Company has an adequate remedy at law.  The parties hereby
agree that the Non-Compete Period shall be extended by any period during which
the Executive is found by an arbitrator or court to be in violation of, or to
have violated, any provisions in Sections 12, 13 and 14.

16.      No Mitigation.  Executive shall have no duty to mitigate his damages by
seeking other employment and, should Executive actually receive compensation
from any such other employment, the payments required hereunder (including,
without limitation, the provision of in-kind benefits provided under Section
7(b) hereof) shall not be reduced or offset by any such compensation.  Further,
the Company’s and Parent’s obligations to make any payments hereunder shall not
be subject to or affected by any setoff, counterclaims or defenses which the
Company or Parent may have against Executive or others.

7

--------------------------------------------------------------------------------

17.      Notices.  Any notice required or permitted to be given under this
Agreement shall be in writing and shall be deemed to have been duly given when
delivered or sent by telephone facsimile transmission, personal or overnight
couriers, or registered mail with confirmation or receipt, addressed as follows:

If to Executive:

David Causby

at the address on file with the Company

If to Company:

Kindred Healthcare Operating, Inc.

680 South Fourth Street

Louisville, KY  40202

Attn:  General Counsel

18.      Waiver of Breach and Severability.  The waiver by either party of a
breach of any provision of this Agreement by the other party shall not operate
or be construed as a waiver of any subsequent breach by either party.  In the
event any provision of this Agreement is found to be invalid or unenforceable,
it may be severed from the Agreement and the remaining provisions of the
Agreement shall continue to be binding and effective.

19.      Effectiveness Conditioned on Merger. In the event that the Merger is
not consummated, this Agreement shall be of no further force and effect and
shall be deemed to be null and void ab initio and the parties shall have no
further obligations hereunder.

20.      Entire Agreement; Amendment.  This instrument contains the entire
agreement of the parties with respect to the subject matter hereof and
supersedes all prior agreements, promises, covenants, arrangements,
communications, representations and warranties between them, whether written or
oral with respect to the subject matter hereof.  No provisions of this Agreement
may be modified, waived or discharged unless such modification, waiver or
discharge is agreed to in writing signed by Executive and such officer of the
Company specifically designated by the Board.

21.      Governing Law.  This Agreement shall be construed in accordance with
and governed by the laws of the State of Delaware.

22.      Headings.  The headings in this Agreement are for convenience only and
shall not be used to interpret or construe its provisions.

23.      Counterparts.  This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.

24.      Section 409A.  If any provision of this Agreement (or any award of
compensation or benefits provided under this Agreement) would cause Executive to
incur any additional tax or interest under Section 409A of the Code, the Company
shall reform such provision to comply with 409A and agrees to maintain, to the
maximum extent practicable without violating 409A of the Code, the original
intent and economic benefit to Executive of the applicable provision; provided
that nothing herein shall require the Company to provide Executive with any
gross-up for any tax, interest or penalty incurred by Executive under Section
409A of the Code.  Furthermore, notwithstanding anything herein to the contrary,
no payment or benefit payable under this Agreement shall be required to be paid
or provided in any calendar year if the payment of such payment or benefit would
constitute an impermissible acceleration under Section 409A of the Code and the
transition guidance thereunder and such payment shall instead be paid as soon as
practicable in the next calendar year, without interest.

25.      Section 280(G).  If Executive determines that any provision of this
Agreement (or any award or compensation or benefits provided under this
Agreement) would cause Executive to incur any additional tax, penalty, or
interest under IRC § 280(G), Executive shall have the right to waive any such
provision or forego any such award, compensation, benefits so as to comply with
Section 280(G) without additional tax, penalty or interest.  

[Remainder of page is intentionally blank. Signature page follows.]

 

 

 

8

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Amended and Restated
Employment Agreement as of the date first above written.

 

KINDRED HEALTHCARE OPERATING, INC.

 

 

 

By:

 

/s/ Paul J. Diaz

 

 

Paul J. Diaz

 

 

Chief Executive Officer

 

Solely for the purpose of Sections 4, 5 and 7:

 

KINDRED HEALTHCARE, INC.

 

 

 

By:

 

/s/ Paul J. Diaz

 

 

Paul J. Diaz

 

 

Chief Executive Officer

 

 

 

/s/ David A. Causby

DAVID A. CAUSBY

 

 

 

9

--------------------------------------------------------------------------------

 

Exhibit A

Form of Restricted Stock Unit Award Agreement

See attached.

 

 

 

10

--------------------------------------------------------------------------------

 

RESTRICTED STOCK UNIT AWARD AGREEMENT

THIS AGREEMENT (this “Agreement”) is made as of this 2nd day of February, 2015
between Kindred Healthcare, Inc., a Delaware corporation and its successors (the
“Company”), and David A. Causby (the “Participant”).

WHEREAS, the Company adopted and maintains the Kindred Healthcare, Inc. 2011
Stock Incentive Plan, Amended and Restated (the “Plan”);

WHEREAS, the Plan provides for the award to participants in the Plan of
restricted stock units in such amounts and subject to such terms and conditions
as may be determined by the Company’s Executive Compensation Committee (being
the “Committee”, as that term is defined in the Plan);

WHEREAS, Gentiva Health Services, Inc., the Company and Kindred Healthcare
Development 2, Inc. entered into the Agreement and Plan of Merger, dated as of
October 9, 2014 (the “Merger Agreement”);

WHEREAS, on February 1, 2015, Kindred Healthcare Operating, Inc. (“KHO”), the
Company and the Participant entered into an amended and restated employment
agreement (the “Employment Agreement”), with the intent that it be effective as
of and only upon the date of consummation of the merger contemplated by the
Merger Agreement (such date, the “Effective Date”);

WHEREAS, Section 4(e) of the Employment Agreement provides that the Company may
make a one-time grant to the Participant of 135,940 restricted stock units of
the Company;

WHEREAS, the award of 135,940 restricted stock units of the Company will be
divided into the following three categories: (a) in lieu of certain
change-in-control severance benefits the Participant could otherwise have
received, 53,077 restricted stock units of the Company (the “New RSUs”), (b) in
lieu of the Participant’s outstanding and unvested Performance Cash Awards (as
defined in the Merger Agreement), 57,051 restricted stock units of the Company
(the “Performance Cash Replacement RSUs”), and (c) in lieu of all outstanding
and unvested In-the-Money Options (as defined in the Merger Agreement) held by
the Participant as of immediately prior to the consummation of the Merger,
25,812 restricted stock units of the Company (the “Option Replacement RSUs”, and
together with the Performance Cash Replacement RSUs, the “Replacement RSUs”,
with the Replacement RSUs and the New RSUs being referred to together as the
“RSUs”);

WHEREAS, upon the execution of this Agreement and the Company’s grant of the
RSUs to the Participant, the outstanding and unvested Performance Cash Awards
and In-the-Money Options held by the Participant immediately prior to the
consummation of the Merger shall be cancelled, and the Participant shall have no
further rights with respect thereto;

NOW THEREFORE, in consideration of the premises and the mutual covenants
hereinafter set forth, the parties hereto hereby agree as follows:

1.     Grant of Restricted Stock Units.  Pursuant and subject to the terms and
conditions set forth herein and in the Plan, and subject to the effectiveness of
the Employment Agreement, the Company hereby grants to the Participant the right
to receive (a) 53,077 New RSUs, (b) 57,051 Performance Cash Replacement RSUs,
and (c) 25,812 Option Replacement RSUs. The RSUs will vest in accordance with
the provisions of this Agreement. All capitalized terms used herein and not
defined herein shall have the meanings assigned to them in the Plan.

2.     Vesting and Settlement.   Notwithstanding any provision of the Plan to
the contrary, but subject to the provisions of Section 4 below:

(a)     The New RSUs shall vest in equal annual installments on each of the
first three anniversaries of the Effective Date, provided that the Participant
remains continuously employed by KHO through each applicable vesting date.

(b)     The Replacement RSUs shall vest as set forth below, provided that the
Participant remains continuously employed by KHO through each applicable vesting
date:

1.      The Performance Cash Replacement RSUs shall vest on the respective dates
the Performance Cash Awards were originally scheduled to vest, which are as
follows:

a.      21,795 shall vest on February 19, 2016; and

1

--------------------------------------------------------------------------------

 

b.      35,256 shall vest on February 19, 2017.

2.      The Option Replacement RSUs shall vest on the respective dates the
In-the-Money Options were originally scheduled to vest, which are as follows:

a.      9,664 shall vest on February 19, 2015;

b.      9,664 shall vest on February 19, 2016; and

c.      6,484 shall vest on February 19, 2017.

(c)      Each RSU will be settled and paid to the Participant as soon as
reasonably practicable following the vesting date of such RSU, but in no event
later than March 15th of the calendar year immediately following the year in
which the vesting date occurs. The Committee may determine, in its sole and
absolute discretion, at the time of payment hereunder whether such payment shall
be made (a) in cash (equal to the Fair Market Value of a share of the common
stock of the Company, par value $0.25 per share (a “Share”), as of the vesting
date of such RSUs multiplied by the number of such vested RSUs), (b) in Shares
(with the number of Shares to be issued being equal to the number of such vested
RSUs) or (c) in a combination of cash and Shares (as calculated above).

3.      Non-Transferability. No RSUs shall be assignable or transferable
otherwise than by will or the laws of descent and distribution. Any purported or
attempted transfer of an RSU in contravention of this Section 3 shall be null
and void.  

4.      Effect of Termination of Employment. Notwithstanding any provision of
the Plan or Section 2 above to the contrary, in the event that the Participant’s
employment with KHO is terminated by KHO for any reason (including Cause (as
defined in the Employment Agreement)), by the Participant for Good Reason (as
defined in the Employment Agreement) or by reason of the Participant’s death or
Disability (as defined in the Employment Agreement), to the extent not already
vested and paid, the RSUs shall immediately and automatically become fully
vested; provided that such vested RSUs shall be settled and paid (as per the
last sentence of Section 2(c) above) as soon as reasonably practicable following
the effective date of such termination of employment but in no event later than
March 15th of the calendar year immediately following the calendar year in which
such termination occurs.

5.      Modification and Waiver.  Neither this Agreement nor any provision
hereof can be changed, modified, amended, discharged, terminated or waived
orally or by any course of dealing or purported course of dealing, but only by
an agreement in writing signed by the Participant and the Company.  No such
agreement shall extend to or affect any provision of this Agreement not
expressly changed, modified, amended, discharged, terminated or waived or impair
any right consequent on such a provision.  The waiver of or failure to enforce
any breach of this Agreement shall not be deemed to be a waiver or acquiescence
in any other breach thereof.

6.      Voting and Dividends; Dividend Equivalents.  The Participant does not
have a right to vote any RSUs, receive dividends with respect to any RSUs before
the RSUs are settled and paid in Shares, or receive any dividend equivalents
with respect to any RSUs.

7.      Governing Law.  This Agreement shall be governed by and construed in
accordance with the laws of the State of Kentucky.

8.      Participant Acknowledgment.  The Participant hereby acknowledges receipt
of a copy of the Plan and a Plan prospectus.  The Participant hereby
acknowledges that all decisions, determinations and interpretations of the
Committee in respect of the Plan shall be final and conclusive. The Participant
hereby acknowledges that the outstanding and unvested Performance Cash Awards
and In-the-Money Options held by the Participant immediately prior to the
consummation of the Merger shall be cancelled, and the Participant shall have no
further rights with respect thereto.

9.      Incorporation of Plan.  All terms and provisions of the Plan are
incorporated herein and made part hereof as if stated herein.  If any provision
hereof and of the Plan shall be in conflict, the terms of the Plan shall govern,
except to the extent that a provision of this Agreement (not including the terms
and provisions of the Plan) provides that it shall apply and/or govern
notwithstanding any provision of the Plan to the contrary.

2

--------------------------------------------------------------------------------

 

10.      Entire Agreement.  This Agreement, the applicable provisions of the
Employment Agreement, and the Plan (i) represent the final, complete and total
agreement of the parties hereto respecting the RSUs and the matters discussed
herein and (ii) supersede any and all previous agreements and understandings,
whether written, oral or otherwise, relating to the RSUs and such matters.

11.      No Contract of Employment.  This Agreement shall not confer upon the
Participant any right with respect to the continuation of such Participant’s
employment by the Company or prohibit the Company at any time from terminating
such employment or increasing or decreasing the base salary or other
compensation for such Participant.

12.      Code Section 409A.  Each RSU is intended not to be subject to Section
409A of the Code by reason of being a short-term deferral and shall be
interpreted accordingly.  In the event any of the payments provided to the
Participant pursuant to this Agreement would result in a violation of Section
409A of the Code (including any regulations promulgated thereunder), the Company
will use its reasonable best efforts to amend this Agreement in the least
restrictive manner necessary in order, where applicable (i) to ensure that such
compensation is not considered “nonqualified deferred compensation” for purposes
of Section 409A of the Code, or (ii) to comply with the provisions of Section
409A, in each case, where possible, without any diminution in the value of the
compensation to be paid or provided to the Participant pursuant to this
Agreement; provided, that nothing in this Agreement shall require the Company to
provide any gross-up or other tax reimbursement to the Participant in connection
with any violation of Section 409A or otherwise.

13.      Recoupment.  The Participant acknowledges and agrees that the Company
will be entitled to recoup compensation of whatever kind paid by the Company
hereunder pursuant to Section 23 of the Plan.  

 

 

 

3

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed by
its duly authorized officer and said Participant has hereunto signed this
Agreement on the Participant’s own behalf, thereby representing that the
Participant has carefully read and understands this Agreement and the Plan, as
of the day and year first above written.

 

KINDRED HEALTHCARE, INC.

 

 

 

 

 

 

By:

 

Stephen R. Cunanan

Title:

 

Chief People Officer

 

 

 

 

 

 

 

 

David A. Causby

 

4